Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Rodack on 8/11/2022.
The application has been amended as follows: 
In the Claims:
1. (Currently amended) A method of video coding, the method comprising: 
receiving input data associated with a current block in a current image from a video sequence; 
partitioning the current block into multiple final sub-blocks using one or more stages of a sub-tree partition comprising ternary tree partitioning and at least one other- type of partitioning, wherein all ternary tree partitions are excluded from the sub-tree partition if a current sub-tree depth associated with a current sub-block resulting from a partition at the current sub-tree depth is greater than a first threshold and the first threshold is an integer greater than or equal to 1, wherein the first threshold corresponds to a maximum allowed sub-tree partitioning depth minus a second threshold, wherein the second threshold is an integer smaller than the maximum allowed sub-tree partitioning depth and greater than or equal to 0; 
wherein a value of the second threshold is dependent on whether the current image is in an Intra slice or an Inter slice; and 
encoding said multiple final sub-blocks to generate compressed bits to include in a video bitstream in an encoder side or decoding said multiple final sub-blocks from the video bitstream in a decoder side.
8. (Canceled)
29-34. (Canceled)
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483